Citation Nr: 0531331	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-27 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin rash, to 
include as a result of undiagnosed illnesses.

2.  Entitlement to service connection for scars of the right 
forearm.

3.  Entitlement to service connection for respiratory 
problems, to include as due to undiagnosed illness.

4.  Entitlement to service connection for gastrointestinal 
symptoms, to include as due to undiagnosed illness.

5.  Entitlement to service connection for undifferentiated 
somatisation disorder.

6.  Entitlement to service connection for chronic fatigue, to 
include as due to undiagnosed illness.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for chronic diarrhea, 
to include as due to undiagnosed illness.

9.  Entitlement to service connection for a heart condition.

10.  Entitlement to service connection for sinusitis.

11.  Entitlement to service connection for neurological 
symptoms, to include as due to undiagnosed illness.

12.  Entitlement to an initial compensable disability rating 
for scars of the posterior scalp.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to April 
1992.  He served in the Persian Gulf from February to June 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2000 and July 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

Although the veteran requested a travel board hearing when he 
filed his VA Form 9 in September 2003, he later withdrew his 
request in correspondence received in March 2004.  

In September 2005, the veteran's representative submitted 
additional evidence without an accompanying waiver of RO 
consideration.  These documents are from the Department of 
the Army and indicate that the veteran was stationed in 
Kuwait during the Gulf War and provide estimated assessments 
regarding his environmental exposure and environmental health 
risk while deployed to the area.  Although the records are 
relevant to this appeal, they are cumulative of evidence 
previously provided by the veteran, and since the VA medical 
examiners and the Board acknowledge and have considered the 
veteran's exposure to environmental health risks in Kuwait, 
the submitted evidence will therefore not be considered by 
the Board in adjudicating these claims. See 38 C.F.R. § 
20.1304.

The issues of entitlement to service connection for 
respiratory problems, gastrointestinal symptoms, 
undifferentiated somatisation disorder, chronic fatigue, 
chronic diarrhea and for sinusitis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Objective indications of a chronic skin rash are not 
shown.

2.  There is no competent evidence of record showing that the 
veteran's current right forearm scars are etiologically 
linked to his service or any incident therein.

3.  The evidence of record establishes that the veteran does 
not currently meet the diagnostic criteria for PTSD.

4.  The veteran's borderline hypertensive heart condition did 
not originate during active service or to a compensable 
degree within one year thereof, and is not otherwise related 
to service.

5.  The evidence of record establishes a medical nexus 
between the veteran's current migraine headaches and his in-
service exposure to environmental agents in the Persian Gulf.

6.  Neither the former criteria for evaluating skin 
disabilities, in effect when the veteran filed his claim, nor 
the revised criteria, which became effective August 30, 2002, 
are more favorable to the veteran's claim for an increased 
initial disability rating.

7.  The scars of the posterior scalp are tender, non-
adherent, non-disfiguring and cause no functional impairment.


CONCLUSIONS OF LAW

1.  A chronic skin disorder, including due to an undiagnosed 
illness, was not incurred in or aggravated by the veteran's 
active military service; nor may it be presumed to have been 
so incurred or aggravated.  38 U.S.C.A §§ 1110, 1117, 1118, 
1131, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.303, 
3.306, 3.317 (2004).

2.  Scars of the right forearm were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

3.  The criteria for entitlement to service connection for 
PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

4.  The veteran does not have a hypertensive heart condition 
which is the result of disease or injury incurred in or 
aggravated by active duty, nor may the incurrence in service 
of such disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

5.  Resolving all reasonable doubt in favor of the veteran, 
migraine headaches were incurred as a result of military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

6.  The criteria for a 10 percent disability rating for scars 
of the posterior scalp have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2001); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the April 2000 and July 2002 rating decisions from which 
the current appeals originate.  He was provided with a 
statement of the case in November 2000 and August 2003, and a 
supplemental statement of the case in May 2005, which 
notified him of the issues addressed, the evidence 
considered, the adjudicative actions taken, the decisions 
reached, the pertinent law and regulations, and the reasons 
and bases for the decisions.

In the present case, in December 2001, subsequent to 
promulgation of the April 2000 rating decision and prior to 
promulgation of the July 2002 rating decision, the RO 
provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claims 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claims.  

In this respect, the Board notes that the December 2001 
letter informed the veteran that he could send information 
describing additional evidence or the evidence itself.  
Although the letter did not specifically state the veteran 
could submit any evidence in his possession, it did state 
that he could provide information regarding evidence or the 
evidence itself.  Thus, the discussion contained in this 
letter furnished the veteran notice of the evidence he still 
needed to send to VA, the evidence that VA would assist in 
obtaining, and in effect requested that the veteran provide 
VA with or identify any additional evidence that he possessed 
or knew of that could help to substantiate his claims.  At 
this stage of the appeal, no further notice is needed to 
comply with the VCAA, and the Board finds that any failure to 
provide the veteran with VCAA notice prior to the initial RO 
decisions did not affect the essential fairness of the 
adjudication, and therefore was not prejudicial to the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The content 
of this notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the service medical records, VA and treatment 
records and as well as VA examination reports.  The veteran 
has not alleged that there are any other outstanding medical 
records with regards to these issues.  Moreover, the veteran 
has failed to report to a scheduled VA dermatology 
examination to assess the current severity of his residual 
scars of the scalp.  The Board consequently finds that VA's 
duty to assist the veteran in obtaining records in connection 
with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Factual Background

In a June 1987 medical history report, the veteran denied 
having frequent or severe headaches, shortness of breath, 
pain or pressure in his chest, palpitation or pounding heart, 
heart trouble or murmur, high or low blood pressure, frequent 
trouble sleeping, depression or excessive worry, or any 
nervous trouble of any sort.  He did give a history of having 
had a head injury, with treatment for a head laceration.  The 
accompanying enlistment medical examination report shows that 
examination of his skin and heart was normal, as was his 
psychiatric evaluation.  There were no scars indicated on his 
head or right arm at that time.  His blood pressure was 
130/80.  The veteran's service medical records show that in 
November 1989, he had right hand trauma.  X-ray studies of 
the right hand were negative for abnormalities.  In December 
1989, he was given emergency care for a skull laceration.  
Later that same month he complained of a severe headache and 
was treated for diagnosed post-head trauma headache.  A 
January 1992 medical history report shows the veteran again 
denied frequent or severe headaches, palpitation or pounding 
heart, heart trouble, or high or low blood pressure.  He did 
indicate that he had had problems with pain or pressure in 
his chest, as well as frequent trouble sleeping.  He reported 
that he had a head injury secondary to being hit with a 
baseball bat.  He was hospitalized overnight and his head 
wound was closed with 7 sutures with a full recovery.  He 
also reported having had a right hand contusion secondary to 
playing sports.  Again he reported a full recovery after his 
hand was splinted and he received 1 month of physical 
therapy.  He gave a history of pain or pressure in his chest 
secondary to being exposed to smoke from oil fires while 
deployed in Kuwait City.  He also gave a history of insomnia 
since 1991 that was possibly secondary to stress.  The 
accompanying separation examination report shows that 
examination of the veteran's skin, and heart was normal, as 
were his psychiatric and neurological examinations.  The only 
scar identified at that time was a well-healed nonsymptomatic 
inguinal surgical scar.  At the time of discharge, his blood 
pressure was 122/80.

In March 1993, the veteran underwent a VA Gulf Registry 
examination.  At that time, he denied any symptoms associated 
with a heart condition and denied any changes in his bowel 
habit.  He did report recent weight loss.  Examination of his 
skin, heart and mental status was normal.  A chest X-ray 
study was unremarkable for heart abnormality.  His blood 
pressure was 140/90 and the assessment was borderline 
hypertensive.

A January 1997 Air Force Reservist medical history report 
shows that the veteran reported frequent or severe headaches, 
a head injury, pain or pressure in his chest and frequent 
trouble sleeping.  He again denied palpitation or pounding 
heart, heart trouble or high or low blood pressure.  The 
accompanying medical examination report shows the veteran had 
well-healed, nonsymptomatic scars on his right upper arm and 
forearm, as well as a one on his forehead.  Clinical 
evaluation of his head, face, scalp, heart, was normal as 
were neurological and psychiatric evaluations.  His blood 
pressure was 114/72.

Private treatment records, dating from January 1998 to May 
1999, relevantly show the veteran gave a 6-year history of 
intermittent severe headaches as early as January 1998.  The 
headaches were associated with right peripheral vision 
impairment and nausea and vomiting.  He also reported feeling 
very anxious and stressed out in February 1998.  During an 
August 1998 neurological consultation, the veteran gave a 
lifetime history of intermittent mild headaches with a 2-year 
history of severe headaches associated with visual 
disturbance, mild stomach upset and a numb feeling.  He also 
gave a history of head trauma at age 2 or 3 and again in 1991 
when he was hit with a baseball bat.  The diagnosis was 
vascular headache, migraine variant.  

In July and August 1999, several written personal statements 
were submitted on the veteran's behalf.  These statements 
were from his parents, his brother, a cousin who was a 
pharmacist and a friend who had known the veteran since 1992.  
The veteran's mother states that he had experienced many 
physical and emotional problems since his return from the 
Gulf War.  She relevantly notes that he saw physicians for 
treatment of migraine and cluster headaches, diarrhea, and 
insomnia.  She indicates that he was currently taking 7 
different medications for all of his complaints and had 
missed a lot of work because of his problems.  The father's 
statement indicates that he immediately noticed a difference 
in the veteran's breathing and ability to exercise when he 
returned in June 1991 from the Gulf War.  Since that time he 
relevantly notes that the veteran had experienced problems 
with headaches, diarrhea and insomnia.  The veteran's brother 
states that he lived with his brother for several months 
after his own return from service in the Southwest Asian 
Theater.  He witnessed first-hand the veteran's problems with 
chronic insomnia, depression and mood swings and severe 
migraine headaches.  The veteran's cousin states that he was 
a practicing pharmacist and the veteran's pharmacist for 
several years.  In recent years he saw an increase in the use 
of prescribed medications for migraine headaches.  He notes 
that the veteran had recently discontinued playing rugby 
because of his lack of physical and mental endurance.  The 
cousin opines that the veteran's insomnia debilitated him in 
his everyday activities and that he had not been the same, 
both physically and emotionally in the last few years.  
Finally, the veteran's friend notes that he first met the 
veteran in 1992 in college and since that time had witnessed 
the occurrence of several of the veteran's migraine 
headaches.  He also knew of the veteran's problems with 
insomnia and physical and mental fatigue.  He states that the 
occurrences and severity of the veteran's problems had 
progressively become more frequent and more severe.  

In July 1999, the veteran underwent VA neurological 
examination.  At that time he gave a history of having 
developed migraine headaches after being exposed to smoke and 
other chemicals while serving in the Gulf War.  The only 
abnormality during examination was a slight inversion of the 
radial reflex on both sides, although more so on the left 
side.  The impression was nonfocal neurological examination 
and a history of migraine headaches.  The examiner opined 
that it was at least as likely as not that the veteran's 
migraines were related to his exposure to some chemicals in 
the Gulf War.

A July 1999 VA psychiatric examination report notes that the 
veteran was in a war zone where he experienced life 
threatening danger to himself and witnessed loss of life to 
others; however, based on mental status examination, the 
examiner found that while the veteran had some features of 
PTSD, he did no meet the criteria for a diagnosis of PTSD.  
The diagnoses were undifferentiated somatization disorder and 
PTSD features.

During the veteran's July 1999 VA dermatology examination, he 
gave a history of having been treated for an itchy, red, 
scaling rash on his right armpit while stationed in Kuwait.  
He was again treated for the rash on his return to the United 
States.  He reported that there had been no recurrence of the 
rash since that time.  He also gave a history of having 
sustained scars over the right arm as a result of having cut 
away some debris, which included razor wire.  He also gave a 
history of scars on his posterior scalp as a result of being 
injured by a baseball bat.  Examination of his head revealed 
2 parallel, 1-inch pink scars over the posterior midscalp 
that were hairless and tender.  The examiner observed that 
they were not disfiguring.  Examination of the veteran's 
right armpit was negative for evidence of a rash.  
Examination of the right arm revealed several white 
hypopigmented scars on the upper and lower right arm.  The 
scars were slightly tender to touch.  The right lower forearm 
scar was depressed but nonadherent to underlying tissue.  The 
examiner opined that the scars were slightly disfiguring.  
The diagnoses were history of seborrhea rash in the right 
armpit that was nonactive, scars of the right arm and 
posterior scalp as noted.

During his July 1999 VA cardiovascular examination, the 
veteran gave a 3-year history of possibly mild hypertension.  
He reported initially experiencing chest pain while serving 
in the Gulf War in 1991.  The chest pains originally were 
initiated by prolonged physical activity.  However, he 
currently complained of occasional sharp chest pain while at 
rest.  He also complained of associated numbness and heart 
palpitations and dyspnea on exertion.  At the time of the 
examination, the veteran's blood pressure was 162/79 and his 
pulse was 88 beats per minute.  He was in no acute distress.  
The impression was borderline hypertension, atypical chest 
pains.  He declined a stress test or echocardiogram at the 
time of the examination because of time constraints and other 
appointments.

In a March 2000 VA addendum, after reviewing the veteran's 
claims file, the VA examiner who conducted the July 1999 
neurological examination, again opined that, resolving doubt 
in the veteran's favor, it was at least as likely as not that 
his migraine headaches were related to exposure to toxic 
multiple fumes when he was in the Gulf War.

In an April 2000 letter, the veteran's private physician 
indicates that the veteran was currently her patient and was 
receiving treatment for several medical conditions that 
included irritable bowel syndrome (IBS), insomnia, and 
migraines.  The examiner noted that his irritable bowel 
syndrome resulted in frequent bowel movements with abdominal 
pain and pressure and frequent flatus.

The evidence of record indicates that the veteran failed to 
report to a scheduled VA dermatology examination in August 
2000.  He was advised of his failure to report in a November 
2000 supplemental statement of the case.  The veteran did not 
request another examination be scheduled to evaluate his 
service-connected scars. 

Private treatment records, dating from January 2001 to March 
2002, show the veteran was treated for diagnosed IBS in 
January 2001 and for diagnosed sinusitis and bronchitis in 
February 2001.  In October 2001, he was again treated for 
recurrent sinusitis, and for myalgia and headaches in March 
2002.

A January 2005 private neurological evaluation report notes 
the veteran's complaints of frequent headaches, chronic 
fatigue syndrome, sinusitis, GERD, hypertension, IBS and 
insomnia.  He also gave a history of possible seizures.  His 
family history was remarkable for hypertension in his father.  
At the time of the examination his blood pressure was 110/60.  
The neurological examination was essentially normal and the 
examiner recommended the veteran undergo an EEG and sleep 
studies to rule out the possibility of obstructive sleep 
apnea and nocturnal hypoxemia.  

A January 2005 private treatment record notes the veteran had 
a history of being in the Gulf War and notes PTSD.  It is 
unclear whether this was the veteran's history or a 
diagnosis.  A January 2005 private electroencephalograph 
(EEG) report was within normal limits and there was no 
evidence of epileptiform activity during the recording.  A 
private MRI of the brain, conducted that same month, was also 
normal and also revealed that the paranasal sinuses and 
mastoid air cells appeared to be clear.  A February 2005 
private sleep study revealed only occasional obstructive 
sleep apnea, with no significant desaturation.  Frequent 
periodic disruptive leg movements in sleep were recorded in 
the polysomnogram.  

Analysis

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for disabilities due to undiagnosed 
illnesses is granted if there is evidence that the claimant 
(1) is a "Persian Gulf veteran;" (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combinations of illnesses manifested by one or more signs 
or symptoms; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability are 
described as either objective medical evidence perceptible to 
a physician or other, non-medical indicators that are capable 
of independent verification.  See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.

During the pendency of this appeal, a new law was passed 
which amended the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  38 
U.S.C.A. §§ 1117, 1118; Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107- 103, 115 Stat. 976 
(2001).  These changes became effective on March 1, 2002.  
Among other things, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  The Board will analyze the 
veteran's Persian Gulf War undiagnosed illness claim under 
the revised criteria.

The Board notes that the provisions of 38 C.F.R. § 3.317 do 
not apply to diagnosed disorders.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Skin Rash

A review of all the evidence of record reveals that there is 
no competent medical evidence that the veteran currently has 
any diagnosed or undiagnosed disability associated with a 
skin rash.  In fact, the July 1999 VA dermatology examination 
report revealed no objective evidence of any skin rash.  
Moreover, at the time of the examination, the veteran himself 
reported that the skin rash had not recurred since his return 
from the Gulf War.  Therefore, the Board finds that the 
current evidence indicates that his in-service skin rash has 
resolved and there is no current diagnosis or discernable 
disability.  Service connection is not in order in the 
absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a skin rash.  38 C.F.R. § 3.303.

Right Forearm Scars

The Board has carefully reviewed the claims files and 
considered the veteran's assertions regarding his scars of 
the right forearm.  While the evidence reveals that he 
currently has several, slightly disfiguring scars on the 
right upper and lower arm, the competent, probative evidence 
of record does not etiologically link his current right arm 
scars to his service or any incident therein.  In fact, the 
Board notes that, although the veteran was treated for right 
hand trauma in November 1989, there was no indication of 
associated lacerations and examination of his skin at the 
time of his January 1992 separation examination was normal 
with the only identified scar being his inguinal surgical 
scar.  Likewise, the March 1993 Gulf Registry examination 
shows that examination of the skin was normal.  There is no 
objective evidence of right arm scars before the January 1997 
Air Force Reservist medical examination report.  Therefore, 
the Board finds that the medical evidence does not provide 
the necessary etiological link, as there is no objective 
medical evidence indicating that the veteran's current right 
arm scars were incurred in service or otherwise etiologically 
linking the veteran's current right arm scars to his service 
or any incident therein.  

Although the veteran is competent to provide evidence 
regarding the incurrence of his current right arm scars, the 
Board finds more probative the lack of contemporaneous 
treatment records showing that the veteran incurred right arm 
wounds as a result of razor wire, or for any other reason 
during his military service.  Grottveit v. Brown, supra; 
Espiritu v. Derwinski, supra.  Accordingly, the claim for 
service connection for scars of the right forearm must be 
denied.

PTSD

During the pendency of the veteran's appeal, the criteria 
governing service connection for PTSD, 38 C.F.R. § 3.304(f), 
was amended on June 18, 1999, and made effective to March 7, 
1997, which is before the veteran filed his claim.  See 64 
Fed. Reg. 32807- 32808 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f)). Although the new regulation purports to 
essentially restate the three essential elements previously 
in effect, the timing of this change in the regulations 
requires the Board to first consider whether the amended 
regulation is more favorable to the veteran than the prior 
regulation, and, if so, the Board must apply the more 
favorable regulation. VAOPGCPREC 11-97 (1997).  In this case, 
the Board finds that the change to the regulation as it 
pertains to this case is not so significant that the Board is 
unable to proceed.  As there is no essential substantive 
change affecting this case, neither the old nor the new 
provisions are more liberal as they affect this claim.

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1996).  Under the new regulations, service connection for 
PTSD in particular requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
With regard to the medical evidence, a diagnosis or opinion 
by a medical professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is to be given little to no weight.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A bare conclusion, even one reached by 
a medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Finally, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  In sum, the weight to be accorded 
the evidence in this case must be determined by the quality 
of the evidence and not necessarily by its quantity or 
source.

In this case, the Board finds that the July 1999 VA 
psychiatric examination report is more probative on the 
question of proper psychiatric diagnosis than the January 
2005 private treatment records which shows a possible 
diagnosis of PTSD.  With the above criteria in mind, the 
Board recognizes that the veteran has complained of PTSD-like 
symptoms and the July 1999 VA examiner acknowledges that the 
veteran has some features of PTSD.  However, the July 1999 VA 
examiner concluded that the veteran did not meet the 
necessary criteria for a formal diagnosis of PTSD.  The 
January 2005 treatment record was a bare statement that the 
veteran had served in the Gulf War and indicates PTSD.  
Again, it is unclear whether it was the clinician's intent to 
diagnose PTSD or not.  In any event, this record did not show 
that this assessment was reached after both a detailed review 
of the veteran's medical and social history and a 
psychological evaluation of the veteran.  This diagnosis 
appeared to be based the veteran's own history.  See Bloom, 
Black, and Miller, all supra.  Therefore, the Board finds 
that this assessment is not entitled too much evidentiary 
weight.  Accordingly, the Board determines that the weight of 
the evidence is against the veteran's claim that he has PTSD 
and this claim must be denied. 38 U.S.C.A. §§ 5107, 1110.

The Board has carefully considered the veteran's statements 
regarding his claim for PTSD; however, as a layperson without 
the appropriate medical training and expertise, he is not 
competent to provide probative evidence on a medical matter.  
Grottveit v. Brown, supra; Espiritu v. Derwinski, supra.  
Accordingly, the claim for service connection for PTSD must 
be denied.

Heart Condition

Upon consideration of the evidence of record, the Board finds 
that the veteran's claim for service connection for a heart 
condition, diagnosed as borderline hypertension, does not 
meet the specific requirements of the Persian Gulf War 
provisions as it is a diagnosed disorder.

Hypertension for VA purposes means that the diastolic blood 
pressure is predominantly 90mm., or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  A 10 percent rating is warranted 
for hypertension when diastolic pressure is predominantly 100 
or more, or; systolic pressure is predominantly 160 or more, 
or; with a history of diastolic pressure predominantly 100 or 
more which requires continuous medication for control.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101, including Note 1 
(2004).

Considering the veteran's claim on a direct basis, the Board 
finds that the evidence does not show that the veteran 
suffered from borderline hypertension during service or to a 
compensable degree within a year following service.  The 
evidence of record indicates that the veteran was not 
diagnosed with hypertension during service and there is no 
evidence of elevated blood pressure values in service.  
Although he had a blood pressure reading of 140/90 and was 
first diagnosed with borderline hypertension in March 1993, 
within a year of his discharge from service, the blood 
pressure reading is not indicative of a chronic condition and 
is not indicative of hypertension to a compensable degree.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).  
Moreover, there is no objective evidence of elevated blood 
pressure readings prior to March 1993, and no competent 
medical evidence of record linking any current hypertension 
to service.

The Board has carefully considered statements by the veteran 
to the effect that his heart condition was first manifested 
in service.  However, as a layperson without the appropriate 
medical training and expertise, he is not competent to 
provide probative (persuasive) evidence on a medical matter.  
Grottveit v. Brown, supra.; Espiritu v. Derwinski, supra.  
Accordingly, the claim for service connection for 
hypertension must be denied.

For the foregoing reasons, the claims for service connection 
for a skin rash, scars of the right forearm, PTSD and 
hypertension must be denied.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not for application in 
this appeal.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

Neurological Symptoms

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that service connection for migraine headaches is 
warranted.  Although the veteran's service medical records 
show no treatment for headaches, the July 1999 VA 
neurological examiner opined that the veteran's current 
migraine headaches were as likely as not a result of his 
exposure to chemicals in the Gulf War.  After reviewing the 
veteran's claims files, the VA examiner again reiterated that 
it was as likely as not that the veteran's current migraine 
headaches were related to his in-service exposure to 
chemicals.  Although there is evidence of record that the 
veteran experienced headaches prior to service, the examiner 
was clearly aware of the veteran's pertinent history when 
reiterating the prior medical opinion in April 2000.  Thus, 
resolving all reasonable doubt in favor of the veteran, the 
Board determines that service connection for migraine 
headaches is warranted.


Initial Disability Rating

The veteran contends that the scars on his posterior scalp 
are disfiguring and uncomfortable.  He further contends that 
the scars flake and bleed.

Additionally, although the veteran did not report to the 
August 2000 VA examination, the Board will proceed to review 
the case based on the evidence of record, which includes the 
July 1999 VA dermatology examination report.  See 38 C.F.R. 
§ 3.655 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

During the course of this appeal, VA revised the criteria for 
evaluating skin disorders.  However, the Board notes that the 
criteria applicable to the veteran's service-connected scars 
of the posterior scalp are essentially unchanged.  Moreover, 
the August 2003 statement of the case indicates that the RO 
has considered both the old and new regulations in making its 
determination.  The Board finds that its consideration of 
both the new and old criteria is therefore not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The old criteria provided that a superficial scar which is 
poorly nourished, with repeated ulceration, is rated 10 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  A 
superficial scar that is tender and painful on objective 
demonstration also is rated 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  A slight, disfiguring scar of 
the head, face or neck warrants a 0 percent evaluation, a 10 
percent evaluation is warranted where there is evidence of 
moderately disfiguring scars of the head, face, or neck.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  Scars may 
also be rated based on any limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

The new criteria provide that a superficial scar which is 
unstable is rated 10 percent. 38 C.F.R. § 4.118, Diagnostic 
Code 7803 (as revised on August 30, 2002).  A superficial 
scar which is painful on examination is rated 10 percent.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (as revised on August 
30, 2002).  A 10 percent evaluation is, similarly, indicated 
where there exists one characteristic of disfigurement of the 
head, face, or neck, with the eight characteristics of 
disfigurement being: a scar 5 or more inches (13 or more 
centimeters) in length; a scar at least 1/4 inch (0.6 
centimeters) at its widest part; the surface contour of the 
scar elevated or depressed on palpation; a scar adherent to 
underlying tissue; skin hypo-or hyperpigmented in an area 
exceeding 6 square inches (39 square centimeters); skin 
texture abnormal (i.e., irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 6 square inches; underlying soft 
tissue missing in an area exceeding 6 square inches (39 
square centimeters); or skin indurated and inflexible in an 
area exceeding 6 square inches.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (as revised on August 30, 2002).  Scars 
may continue to also be rated based on any limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (as revised on August 30, 2002).

Governing regulation provides that a zero percent rating is 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2004).

Despite the veteran's contentions that the scars on his scalp 
are disfiguring, and that they bleed and flake, the objective 
medical evidence of record does not show that he has had any 
relevant complaints about his service-connected scars of the 
midscalp at any time since his discharge from service.  Nor 
is there any objective evidence that the scar is poorly 
nourished, unstable, or has repeated ulceration, and the July 
1999 VA examiner specifically noted that the scars were not 
disfiguring.  Likewise, there is no indication of any 
limitation of function as a result of the service-connected 
scars.  The VA examiner did find that the scars were tender.  
Hence, the Board finds that a 10 percent disability rating, 
and no more, is warranted for the veteran's scars of the 
posterior scalp under Diagnostic Code 7804, under either the 
new or old rating criteria.

In evaluating this claim, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2003).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.


ORDER

Service connection for a skin rash is denied.

Service connection for scars of the right forearm is denied.

Service connection for PTSD is denied.

Service connection for a heart condition is denied.

Service connection for migraine headaches is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.

A disability rating of 10 percent is granted for scars if the 
posterior scalp, subject to the controlling regulations 
applicable to the payment of monetary benefits.

REMAND

VCAA legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  

The Board notes that the veteran's June 1987 medical history 
report indicates that he denied any problems with sinusitis, 
frequent indigestion, shortness of breath or asthma or 
frequent trouble sleeping.  His accompanying enlistment 
examination report shows that examination of his sinuses, 
lungs and chest, abdomen, as well as his neurological and 
psychiatric examinations were all normal.  

His service medical records show the veteran was treated for 
sinusitis in May 1989, October 1989 and January 1991.  X-ray 
studies of his sinuses, conducted in November 1991 revealed 
minimal mucosal thickening.  He was treated for a persistent 
cough in May 1991 after a viral URI/pneumonia or bacterial 
infection.  Post-discharge treatment records show ongoing 
treatment for recurrent sinusitis and various respiratory 
complaints diagnosed as bronchitis.  There is no medical 
opinion of record addressing the etiology of the veteran's 
current respiratory disabilities.

In statements submitted in July and August 1999, the 
veteran's family and friends all indicate he experienced 
ongoing problems with diarrhea since his return from service.  
Post-discharge treatment records show treatment for diagnosed 
GERD and IBS.  In an April 2000 letter, the veteran's private 
treating physician identified symptoms of frequent bowel 
movements with the veteran's diagnosed IBS.  Again, there is 
no medical opinion of record addressing the etiology of the 
veteran's current gastrointestinal disabilities.

A July 1999 VA endocrine examiner notes that the veteran's 
self-reported symptoms met the criteria of a CFS diagnosis as 
defined by the CDC.  However, the examiner wanted to conduct 
more studies to rule out other rule out any other cause such 
as hypothyroidism and an undiagnosed autoimmune disease or 
hepatic disease.  In an August 1999 addendum, the examiner 
indicated that there was no evidence of additional pathology 
based on the lab test results and stated that the final 
impression remained the same as that first noted which was 
that the veteran's self-reported symptoms met the criteria 
for CFS as defined by CDC.  However, the examiner did not 
provide any opinion regarding the etiology of the veteran's 
diagnosed CFS.    

Likewise, although the July 1999 VA psychiatric examiner 
diagnosed the veteran with an undifferentiated somatisation 
disorder, the examiner did not offer an opinion as to the 
etiology of the disorder, while a February 2000 private 
psychiatric note assessed the veteran with an adjustment 
disorder with somatic manifestations and indicated that the 
veteran's insomnia may have some relationship to his 
experiences in the Persian Gulf War.  

In light of the above, the Board is of the opinion that VA 
respiratory, gastrointestinal, and psychiatric examinations 
of the veteran would be helpful in the readjudication of the 
claims for service connection for respiratory and 
gastrointestinal disorders, chronic diarrhea, 
undifferentiated somatisation, chronic fatigue and sinusitis.

Accordingly, these matters are hereby REMANDED for the 
following actions:

1.  The veteran should be provided another 
VA examination to determine the to 
determine the nature, extent, and etiology 
of any respiratory disorder found to be 
present, to include sinusitis and 
bronchitis.  The veteran's claims files 
must be made available to and be reviewed 
by the examiner.  All tests and studies 
deemed necessary should be accomplished 
and clinical findings should be reported 
in detail.  Based on the examination 
results, review of the veteran's pertinent 
medical history, if diagnosed sinusitis or 
bronchitis is found to be present, the 
examiner is requested to opine as to 
whether it is it at least as likely as not 
(a 50 percent probability or more) that 
the disorder originated in service or is 
otherwise etiologically related to the 
veteran's period of service or any 
incident of service.  A complete rationale 
should be given for all opinions, in a 
legible report.

2.  The veteran should also be provided a 
VA gastrointestinal examination to 
determine the to determine the nature, 
extent, and etiology of any diagnosed 
stomach disorder found to be present, to 
include GERD and IBS.  The veteran's 
claims files must be made available to and 
be reviewed by the examiner.  All tests 
and studies deemed necessary should be 
accomplished and clinical findings should 
be reported in detail.  Based on the 
examination results, review of the 
veteran's pertinent medical history, if a 
diagnosed stomach disorder is found to be 
present, the examiner is requested to 
opine as to whether it is at least as 
likely as not (a 50 percent probability or 
more) that the disorder originated in 
service or is otherwise etiologically 
related to the veteran's period of service 
or any incident of service.  The examiner 
should also opine as to whether the 
veteran has a current disability 
manifested by chronic diarrhea, and, if 
so, whether his chronic diarrhea is 
attributable to any diagnosed 
gastrointestinal disorder or whether it is 
a separate disorder.  If the examiner 
finds that the veteran's chronic diarrhea 
is a separate disorder, the examiner 
should also opine as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that the disorder 
originated in service or as a result of 
the veteran's service.  A complete 
rationale should be given for all 
opinions, in a legible report.

3.  The RO should again schedule the 
veteran for VA endocrinology examination 
to determine the nature, extent, and 
etiology of the veteran's diagnosed CFS.  
The veteran's claims files must be made 
available to and be reviewed by the 
examiner.  All tests and studies deemed 
necessary should be accomplished and 
clinical findings should be reported in 
detail.  Based on the examination results 
and review of the veteran's pertinent 
medical history, if CFS is found to be 
present, the examiner is requested to 
opine as to whether it is it at least as 
likely as not (a 50 percent probability 
or more) that the disorder originated in 
service or is otherwise etiologically 
related to the veteran's period of 
service or any incident of service.  In 
offering this opinion, the examiner is 
asked to also consider the evidence 
already of record.

4.  The veteran should also be provided 
another VA psychiatric examination to 
determine the nature, extent, and etiology 
of any undifferentiated somatisation 
disorder, if found to be present.  The 
veteran's claims files must be made 
available to and be reviewed by the 
examiner.  All tests and studies deemed 
necessary should be accomplished and 
clinical findings should be reported in 
detail.  Based on the examination results, 
review of the veteran's pertinent medical 
history, if diagnosed undifferentiated 
somatisation is found to be present, the 
examiner is requested to opine as to 
whether it is it at least as likely as not 
(a 50 percent probability or more) that 
the disorder originated in service or is 
otherwise etiologically related to the 
veteran's period of service or any 
incident of service.  A complete rationale 
should be given for all opinions, in a 
legible report.

5.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

6.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the issues of 
entitlement to service connection for 
respiratory problems, gastrointestinal 
problems, CFS, sinusitis, and 
undifferentiated somatisation, in light 
of all pertinent evidence and legal 
authority.

If any of the benefits sought on appeal remain denied, the RO 
should furnish the veteran and his representative a 
supplemental statement of the case, and afford them an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the appellant's claims. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


